        Case 1:20-cv-05583-AKH Document 141 Filed 02/18/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,                    )
                                              )
       Plaintiffs,                            )
                                              )
       v.                                     )     Case No. 1:20-cv-5583-AKH
                                              )
U.S. DEPARTMENT OF HEALTH                     )
AND HUMAN SERVICES, et al.,                   )
                                              )
       Defendants.                            )
                                              )


      ORDER GRANTING UNOPPOSED MOTION TO STAY PROCEEDINGS

        The Court having considered Defendants’ unopposed motion to stay proceedings, and

 good cause having been shown, it is hereby


ORDERED that the motion is GRANTED; and it is further

    ORDERED that all proceedings in the above-captioned case are STAYEDXQWLO

0D\; and it is IXUWKHU

        ORDERED that the parties shall file a joint status report to address any

further proceedings in this case on or before May 14, 2021.

                February18, 2021
        Dated: ______________________
                                                     /s/ Hon. Alvin K. Hellerstein
                                                    ___________________________________
                                                    JUDGE ALVIN K. HELLERSTEIN
                                                    United States District Judge
